Citation Nr: 1027026	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  08-17 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a left hip disorder, to 
include as secondary to a back disorder.

3.  Entitlement to service connection for a left knee and leg 
disorder, to include as secondary to a back disorder.

4.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
depression, to include as secondary to a back disorder.

5.  Entitlement to service connection for the residuals of a 
right thumb injury. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied service connection for a back disorder, a 
left hip disorder, a left knee and leg disorder, a right thumb 
injury, depression, bilateral hearing loss, and tinnitus.  In 
August 2007, the Veteran submitted a notice of disagreement with 
regard to all of the issues and subsequently perfected his appeal 
for the issues of a back disorder, a left hip disorder, a left 
knee and leg disorder, a right thumb injury, and depression in 
May 2008.

In April 2010, the Veteran presented sworn testimony during a 
video conference hearing in Muskogee, Oklahoma, which was chaired 
by the undersigned Veterans Law Judge.  A transcript of the 
hearing has been associated with the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action on his part is required.


REMAND

After a thorough review of the Veteran's claims file, the Board 
has determined that additional evidentiary development is 
necessary prior to the adjudication of the Veteran's claims of 
entitlement to service connection for a back disorder, a left hip 
disorder, a left knee and leg disorder, a right thumb injury, and 
an acquired psychiatric disorder, to include PTSD and depression.

A review of his service treatment records reflects that the 
Veteran was treated for recurrent low back pain in March 1967.  
Additionally, he was treated for persistent soreness of the 
metacarpophalangeal joint of the right thumb in July 1965.

With respect to a current back disability, an August 2008 letter 
from the Veteran's private physician, Dr. R. H., states that the 
Veteran has been diagnosed with a disc desiccation with an 
annular tear of the L5-S1 disc, an L5-S1 radiculopathy on the 
left side, and an L5-S1 radiculopathy on the right side.  
Additionally, with respect to a right thumb injury, the Veteran 
has reported that he presently experiences pain and tenderness of 
his right thumb.  Despite this evidence of in-service treatment 
for the low back and right thumb, a current low back disability 
and symptoms of a right thumb disability, and the Veteran's 
assertion of a relationship between his in-service treatment and 
his current symptoms, no VA examination has been provided to 
determine a possible nexus between the Veteran's active duty 
service and his current low back disability and/or right thumb 
pain.

The duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  As noted above, the 
case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that 
an examination is required when there is: (1) evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in accordance 
with presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication that 
the current disability may be related to the in-service event, 
and (4) insufficient evidence to decide the case.

In light of the evidence showing in-service treatment for the low 
back and right thumb, post-service medical evidence of a low back 
disability and lay evidence of right thumb pain, and the 
Veteran's report that his current disabilities are related to his 
active duty service, the Board finds that an examination and 
medical nexus opinion are necessary in order to properly resolve 
the claims of entitlement to service connection for a back 
condition and a right thumb injury.  See 38 U.S.C.A. § 5103A(d) 
(West 2002 & Supp. 2009); see also McLendon, supra.

The Veteran also claims that he has a left hip disorder, a left 
knee and leg disorder, and depression that are all secondary to 
his back condition.  As discussed above, his claim for service 
connection for his back disorder is being remanded herein to the 
AMC/RO.  As a grant of service connection for the back disorder 
could impact the Veteran's claims for secondary service 
connection for a left hip disorder, a left knee and leg disorder, 
and depression, these issues are inextricably intertwined.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. 
Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 
(1998).  As such, following the readjudication of the Veteran's 
claim of entitlement to service connection for a back disorder, 
the AMC/RO should also readjudicate the Veteran's claims for 
secondary service connection for a left hip disorder, a left knee 
and leg disorder, and an acquired psychiatric disorder, to 
include depression.

The Board also notes that the Veteran has referenced receiving 
disability benefits from the Social Security Administration 
(SSA).  See Claim, June 2006.  However, the claims file is 
negative for any records from SSA.  Under the duty to assist, VA 
will make as many requests as are necessary to obtain relevant 
records from a Federal department or agency, to include SSA.  See 
38 C.F.R. § 3.159(c)(2) (2009).  When VA has actual notice of the 
existence of records held by SSA that appear relevant to the 
claim before VA, VA has a duty to assist by requesting those 
records from SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363, 
369-70 (1992).  Thus, the AMC/RO should attempt to obtain all 
relevant SSA records.

Additionally, as the case is being remanded, the Board will take 
the opportunity to obtain any VA treatment records not yet 
associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of VA treatment records from the 
Muskogee VA Medical Center, covering the 
period from October 13, 2009, to the present, 
should be obtained and added to the claims 
folder.

2.  Obtain and associate with the claims file 
all SSA records regarding the Veteran's 
disability claim and any medical records 
relied upon to make its decision.  If, after 
making reasonable efforts, the AMC/RO cannot 
obtain these records, it must specifically 
document what attempts were made to obtain 
the records, and indicate in writing that 
further attempts to locate or obtain any such 
government records would be futile.  The 
AMC/RO must then: (a) notify the Veteran of 
the records that it is unable to obtain; 
(b) explain the efforts VA has made to obtain 
that evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The Veteran must then be given an 
opportunity to respond.

3.  Schedule the Veteran for a VA 
examination(s) to determine the nature and 
etiology of his low back disorder and his 
right thumb pain.  The examiner(s) must 
review pertinent documents in the Veteran's 
claims file in conjunction with the 
examination, including the above-referenced 
service treatment records.  This must be 
noted in the examination report.

With regard to the Veteran's low back 
disability, the examiner must state whether 
it is at least as likely as not that the 
Veteran's current low back disability was 
caused or aggravated (permanently increased 
in severity beyond the natural progress of 
the disorder) by a disease or injury in 
service.  If the examiner determines that the 
Veteran's low back disability is related to a 
congenital defect, s/he should state whether 
the Veteran experiences additional disability 
due to disease or injury superimposed upon 
such a congenital defect in service.

With regard to the Veteran's right thumb 
pain, the examiner must state whether the 
Veteran has a current right thumb disability 
and, if so, whether it is at least as likely 
as not that such a disability was caused or 
aggravated (permanently increased in severity 
beyond the natural progression of the 
disorder) by a disease or injury in service.

It would be helpful if the examiner(s) would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner(s) should provide a 
complete rationale for any opinion provided.

4.  After completing the above actions and 
any other notification or development deemed 
necessary, the Veteran's claims of 
entitlement to service connection for a back 
disorder and the residuals of a right thumb 
injury should be readjudicated.  Thereafter, 
the claims of entitlement to service 
connection for a left hip disorder, a left 
knee and leg disorder, and an acquired 
psychiatric disorder, to include PTSD and 
depression, should be readjudicated.  If any 
of the claims remains denied, a supplemental 
statement of the case should be provided to 
the Veteran and his representative.  After 
they have had an adequate opportunity to 
respond, all issues properly on appeal should 
be returned to the Board for further 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & 
Supp. 2009).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) 
(2009).

